 



Exhibit 10.29

US LIQUIDS INC.
COMPENSATION PROPOSAL
William M. DeArman

      Title   Chairman and Interim Chief Executive Officer; direct report to
Board of Directors.       Base Salary   $240,000       Incentive Plan   Annual
cash bonus targeted at 50% of base salary. Bonus formula to be determined
annually by Company’s compensation committee and consistent with position and
formula established for other executive officers.       Equity Awards   Option
grant at current stock price for 300,000 shares. Vesting monthly over 3 years.
Only 100,000 shares vested if employment is terminated prior to one year from
date of employment. In the event employee’s position is made permanent then full
vesting on sale, change of control, termination without cause, termination by
employee for Good Reason (see severance agreement)       Employment Agreement  
None.       Severance
Agreement   Applicable the earlier of one year after date of employment as
Interim CEO or time at which employee’s position is made permanent.          
Severance Pay: one year for “Termination Without Cause” or termination by
employee for “Good Reason”. Severance amount based on total cash compensation.
Continuation of medical insurance during severance period.           Good
Reason: Customary, but specifically including relocation, reduction in
compensation, reduction in responsibilities, change of control of more than 30%
(unless from raising new capital or restructuring), failure to have D&O
insurance in force, wrongful acts by executive officers which are not cured
(e.g. violations of Sarbanes Oxley, etc.)       Benefits   Insurance, retirement
plan, and other benefits consistent with those of other executive officers.    
  Other   One outside public company board position is permissible

